Title: From Thomas Jefferson to David Rittenhouse, [21 March 1791]
From: Jefferson, Thomas
To: Rittenhouse, David



Monday morng. [21 Mch. 1791]

Th: Jefferson sends to Mr. Rittenhouse Bp. Watson’s essay on the subjects of chemistry, which is too philosophical not to merit a half an hour of his time, which is all it will occupy. He returns him Mr. Barton’s papers which he has perused with great pleasure. He is glad the subject has been taken up and by so good a hand. He has certainly done all which the scantiness of his materials would admit.—If Mr. Rittenhouse has done with the last Numero of the Journal de physique sent him by Th: J he will be glad to recieve it, in order to forward it on to Mr. Randolph. If not done with it there is no hurry.
